DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.
Claim Objections
Claims 4-5 objected to because of the following informalities:  
In claim 4, “equal to or lower than 3%” should read “equal to or less than 3%”
In claim 5, “equal to or smaller than 0.5 nm” should read “equal to or less than 0.5 nm”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the limitation “equal to or lower than 3%” is unclear as to whether 3% refers to a mass/weight %, a molar %, or a volume %. For the purposes of examination, this limitation will be considered to mean at least any of the aforementioned interpretations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 20190352222 A1).
	Regarding claim 1, Zhang (US 20190352222 A1) teaches a film forming apparatus comprising a rotation mechanism 200 (carrying unit) that may comprise a turn plate or rotating stand (rotation table) that holds and rotates a substrate 100 (para 0032, 0127; Fig. 2), a sputter source 300 (film formation process unit) comprising a silicon target and that produces a plasma of argon (sputter gas) by ionizing (plasma producer) gas introduced to the chamber between the target and rotation table (para 0129; Fig. 2), and a reaction source area (hydrogenation process unit) which comprises a gas mixing chamber 700 (process gas introducing unit) that introduces a process gas containing a hydrogen gas, and a reaction source (plasma producer) that produces plasma of the process gas by discharging, and which reacts with the silicon film formed on the substrate to form a hydrogenated silicon film (hydrogenation on the silicon film formed on the workpiece) (para 0131; Fig. 2). Zhang also teaches a stack of films is formed on the substrate, wherein the stack comprises a plurality of hydrogenated silicon films and a plurality of low refractive index films, such as silicon oxide or hydrogenated silicon with high oxygen content, stacked in alternation (para 0043, 0157), wherein each film is prepared by depositing a thin layer of silicon and then forming it into the desired film by adjusting the flow rates of hydrogen and oxygen (para 0141). Therefore, Zhang teaches carrying the workpiece to alternately pass through the film formation process unit (to deposit silicon) and through the hydrogenation process unit (to modify silicon films).
Alternatively, the limitation of carrying the workpiece so as to alternately pass through the film formation unit and through the hydrogenation process unit merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Zhang teaches all of the claimed structural limitations, which is necessarily capable of carrying the workpiece so as to alternately pass through the film formation unit and through the hydrogenation process unit.
Regarding claim 2, Zhang teaches a sputtering gas introducing unit (para 0025; Fig. 2). Zhang fails to explicitly teach the sputtering gas introduced comprises hydrogen. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Zhang teaches all of the claimed structural limitations, which is necessarily capable of introducing hydrogen in addition to argon within the chamber.
	Regarding claim 3, Zhang teaches argon is introduced in the process gas as well as the sputter gas (para 0025-0026; Fig. 2) and therefore argon is common to the sputter gas and process gas.
	Regarding claim 4, Zhang teaches the process gas may comprise oxygen and hydrogen, wherein, in one embodiment, oxygen accounts for 99% of the total amount of active hydrogen and oxygen (para 0077). Therefore, hydrogen accounts for 1% of the total process gas (less than or equal to 3%).
	Regarding claim 5, Zhang fails to explicitly teach that a thickness of the silicon film formed every time passing through the film formation process unit is equal to or less than 0.5 nm. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Zhang teaches all of the claimed structural limitations, which is necessarily capable of depositing a silicon film with a thickness of less than or equal to 0.5 nm each pass by adjusting the deposition rate and/or substrate rotation speed.
	Regarding claim 6, comprising a chamber in which the sputter source (film formation process unit) and the reaction source (hydrogenation unit) are placed in separate areas separated by a baffle 600 along a circumferential path of the rotation table (para 0130; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190352222 A1), as applied to claim 1 above, and further in view of Ockenfuss (US 20180149781 A1) and Avaritsiotis (NPL – D.C. Reactive Magnetron Sputtering of Silicon in Hydrogen at Low Substrate Temperature).
Regarding claim 2, Zhang teaches a sputtering gas introducing unit (para 0025; Fig. 2). Zhang fails to explicitly teach the sputtering gas introduced comprises hydrogen. However, Ockenfuss (US 20180149781 A1), in the analogous art of sputtering, teaches sputtering a hydrogenated silicon film by sputtering a silicon target in the presence of hydrogen as well as an inert gas (para 0020). Additionally, Avaritsiotis (NPL), in the analogous art of sputtering silicon to form hydrogenated silicon films, teaches that problems of poisoning can be avoided, thus allowing reproducible high-quality films, by using DC magnetron sputtering in addition to RF induced substrate bias along with control the H2 mass flow rate relative to argon such that the deposition conditions favor hydrogenation of the substrate (Section 3.2.1; Conclusion). Zhang teaches forming a hydrogenated silicon layer and expresses concern about poisoning when hydrogen is introduced in the sputtering process (para 0005, 0050). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add hydrogen to the sputtering gas and to add an RF substrate bias to increase the production efficiency by allowing some hydrogen to be incorporated in the film during the sputtering (film forming) step in addition to the reaction (hydrogenation) step.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190352222 A1), as applied to claim 1 above, and further in view of Ockenfuss (US 20180149781 A1).
Regarding claim 5, Zhang fails to explicitly teach that a thickness of the silicon film formed every time passing through the film formation process unit is equal to or less than 0.5 nm. However, Ockenfuss (US 20180149781 A1), in the analogous art of sputtering, teaches each layer of an optical filter may be selected from 1 nm to 1500 nm based on an intended set of optical characteristics, such as intended passband or reflectance (para 0043). Additionally, Zhang teaches that the layer number and thickness are selected according to a specific optical design (para 0154). Therefore, the layer thickness is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of layer thickness by routine optimization, which can include a layer of 0.5 nm or less. See MPEP 2144.05(II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamo (US 20170275761 A1) teaches a rotation table more similar to the instant application. Ockenfuss (US 20130292244 A1) teaches a sputtering arrangement comprising two targets with reactive gas inlets which may be construed as a film formation process unit and a hydrogenation process unit, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797